_____________________________________________________________________________

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

by and among

AXS-One Inc.

and

the parties named herein on Schedule 1, as Purchasers

May 29, 2007

_____________________________________________________________________________

 

 




 

--------------------------------------------------------------------------------



This CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated
as of May 29, 2007, among AXS-One Inc., a Delaware corporation (the “Company”),
and the purchasers identified on Schedule 1 hereto (each a “Purchaser” and
collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company (i) an aggregate original principal amount of $2,500,000 of Series A
Secured Convertible Promissory Notes (the “Series A Notes”), (ii) an aggregate
original principal amount of $2,500,000 of Series B Secured Convertible
Promissory Notes (the “Series B Notes”, and together with the Series A Notes,
collectively the “Notes”) and (iii) Common Stock Purchase Warrants (the
“Warrants”) entitling the holders thereof to purchase an aggregate of 2,000,000
shares of the Company’s Common Stock as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

DEFINITIONS AND TERMS OF NOTES AND WARRANTS

1.1 Definitions.

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

“Agent” shall have the meaning ascribed to such term in the Security Agreement.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Blue Sky Laws” shall have the meaning ascribed to such term in Section
3.1(f)(ii).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New Jersey are authorized or required by law or other governmental action to
close.

“Closing” shall have the meaning ascribed to such term in Section 2.1(a).

 




 

--------------------------------------------------------------------------------



“Closing Date” shall have the meaning ascribed to such term in Section 2.1(a).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” shall have the meaning ascribed to such term in the Preamble.

 

“Company IP” shall have the meaning ascribed to such term in Section 3.1(k).

“Contemplated Transactions” shall have the meaning ascribed to such term in
Section 3.1(a)(ii).

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.

“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financial Statements” shall have the meaning ascribed to such term in Section
3.1(h)(iv).

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h)(v).

 

“Governmental Body” shall have the meaning ascribed to such term in Section
3.1(f)(ii).

“Indemnified Party” shall have the meaning ascribed to such term in Section 5.3.

“Indemnifying Party” shall have the meaning ascribed to such term in Section
5.3.

“Investor Rights Agreement” means the Investor Rights Agreement between the
Company and each of the Purchasers, in the form of Exhibit A hereto.

“Legal Requirement” shall have the meaning ascribed to such term in Section
3.1(g).

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction, except for a lien for current taxes not yet due
and payable and a minor imperfection of title, if any, not material in nature or
amount and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations or proposed operations of
the Company.

 

3

 

--------------------------------------------------------------------------------



“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a)(i).

“Material Agreements” shall have the meaning ascribed to such term in Section
3.1(f)(i).

“Notes” shall have the meaning ascribed to such term in the recitals hereto.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

“Purchaser Board Seat” shall have the meaning ascribed to such term in Section
4.7.

“Purchaser Director Designee” shall have the meaning ascribed to such term in
Section 4.7.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Documents” shall have the meaning ascribed to such term in Section
3.1(h)(i).

“Securities” means the Notes, the Conversion Shares, the Warrants and the
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement between the Company and each
of the Purchasers, in the form of Exhibit B hereto.

“Series A Notes” shall have the meaning ascribed to such term in the recitals
hereto.

“Series B Notes” shall have the meaning ascribed to such term in the recitals
hereto.

“Silicon Agreement” means the Loan and Security Agreement, dated as of September
13, 2005, as amended from time to time, between the Company and Silicon Valley
Bank.

“Subordination Agreement” means the Subordination Agreement between the Agent,
acting on behalf of Purchasers, and Silicon Valley Bank, in the form of Exhibit
G hereto.

“Subscription Amount” means, as to each Purchaser, the amount set forth beside
such Purchaser’s name on Schedule 1 hereto, in United States dollars and in
immediately available funds.

“Subsidiary” means, with respect to any entity, any corporation or other
organization of which securities or other ownership interest having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions, are directly or indirectly

 

4

 

--------------------------------------------------------------------------------



owned by such entity or of which such entity is a partner or is, directly or
indirectly, the beneficial owner of 50% or more of any class of equity
securities or equivalent profit participation interests.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Capital Market.

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the Investor Rights Agreement, the Warrants, the Subordination Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Warrants” shall have the meaning ascribed to such term in the recitals hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

1.2 Terms of the Notes and Warrants. The terms and provisions of the Series A
Notes are set forth in the form of Series A Secured Convertible Promissory Note,
attached hereto as Exhibit C, and the terms and provisions of the Series B Notes
are set forth in the form of Series B Secured Convertible Promissory Note,
attached hereto as Exhibit D. The terms and provisions of the Warrants are more
fully set forth in the form of Warrant, attached hereto as Exhibit E.

ARTICLE II

PURCHASE AND SALE

2.1 Closing.

(a) The closing of the transactions contemplated under this Agreement (the
“Closing”) will take place upon the execution of this Agreement by the Company
and the Purchasers immediately following satisfaction or waiver of the
conditions set forth in Sections 2.2 and 2.3 (other than those conditions which
by their terms are not to be satisfied or waived until the Closing), at the
offices of Wiggin and Dana LLP, 400 Atlantic Street, Stamford, CT 06901 (or
remotely via exchange of documents and signatures) or at such other place or day
as may be mutually acceptable to the Purchasers and the Company. The date on
which the Closing occurs is the “Closing Date”.

 

 

5

 

--------------------------------------------------------------------------------



(b) At the Closing, the Purchasers shall purchase, severally and not jointly,
and the Company shall issue and sell, (i) an aggregate original principal amount
of $5,000,000 of Notes (consisting of $2,500,000 of Series A Notes and
$2,500,000 of Series B Notes) and (ii) Warrants to purchase 2,000,000 shares of
Common Stock. Each Purchaser shall purchase from the Company, and the Company
shall issue and sell to each Purchaser, an equal amount of Series A Notes and
Series B Notes in such aggregate principal amount and a Warrant to purchase such
number of Warrant Shares, in each case, as is set forth next to such Purchaser’s
name on Schedule 1.

2.2 Conditions to Obligations of Purchasers to Effect the Closing.

The obligations of each Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by such Purchaser:

(a) At the Closing (unless otherwise specified below) the Company shall deliver
or cause to be delivered to each Purchaser the following:

(i) this Agreement, duly executed by the Company;

(ii) an original Series A Note and an original Series B Note for such Purchaser
in the principal amount that is set forth on Schedule 1 hereto next to such
Purchaser’s name;

(iii) an original Warrant, registered in the name of such Purchaser, pursuant to
which such Purchaser shall have the right to acquire up to the number of shares
of Common Stock, as set forth next to such Purchaser’s name on Schedule 1
hereto;

(iv) the Investor Rights Agreement, duly executed by the Company;

(v) the Security Agreement, duly executed by the Company;

(vi) a legal opinion of Wiggin and Dana LLP, counsel to the Company, in the form
of Exhibit F hereto;

(vii) the Subordination Agreement, duly executed by Silicon Valley Bank and the
Company; and

(viii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), attaching a true copy of the certificate of incorporation and
bylaws of the Company, as amended to the Closing Date, and attaching true and
complete copies of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents.

(b) All representations and warranties of the Company contained in the
Transaction Documents shall remain true and correct in all material respects as
of the Closing Date as though such representations and warranties were made on
such date (except those representations and warranties that address matters only
as of a particular date will remain true and correct as of such date).

 

6

 

--------------------------------------------------------------------------------



(c) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

(d) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New Jersey State authorities.

2.3. Conditions to Obligations of the Company to Effect the Closing.

(a) The obligations of the Company to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Company. At the Closing, each Purchaser shall deliver or
cause to be delivered to the Company the following:

(i) this Agreement, duly executed by such Purchaser;

(ii) such Purchaser’s Subscription Amount, by wire transfer of immediately
available funds;

(iii) the Investor Rights Agreement, duly executed by such Purchaser;

(iv) the Security Agreement, duly executed by such Purchaser; and

(v) the Subordination Agreement, duly executed by Silicon Valley Bank and the
Agent.

(b) All representations and warranties of each of the Purchasers contained
herein shall remain true and correct as of the Closing Date as though such
representations and warranties were made on such date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules delivered concurrently
herewith and except as provided in the SEC Documents, the Company hereby makes
the following representations and warranties as of the date hereof and as of the
Closing Date to each Purchaser:

(a) Corporate Organization; Authority; Due Authorization.

(i) The Company (A) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (B) has
the corporate power

 

7

 

--------------------------------------------------------------------------------



and authority to own or lease its properties as and in the places where its
business is now conducted and to carry on its business as now conducted, and (C)
is duly qualified as a foreign corporation authorized to do business in every
jurisdiction where the failure to so qualify, individually or in the aggregate,
would have a material adverse effect on the operations, assets, liabilities,
financial condition or business of the Company and its Subsidiaries taken as a
whole (a “Material Adverse Effect”). Set forth in Schedule 3.1(a) is a complete
and correct list of all Subsidiaries. Each Subsidiary is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have, individually or in the aggregate, a Material Adverse
Effect.

(ii)The Company (A) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (B) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”). This Agreement is and each of the other Transaction Documents
will be on the Closing Date a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except as limited
by applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding at law or equity).

(b) Capitalization.

(i) As of the date hereof, the authorized capital stock of the Company consisted
of (i) 50,000,000 shares of Common Stock, of which 36,007,425 shares of Common
Stock were outstanding and (ii) 5,000,000 shares of Preferred Stock, $.01 par
value, of which no shares were outstanding. All outstanding shares of capital
stock of the Company were issued in compliance with all applicable Federal
securities laws, and the issuance of such shares was duly authorized by all
necessary corporate action on the part of the Company. Except as contemplated by
this Agreement or as set forth in the SEC Documents or in Schedule 3.1(b), there
are (A) no outstanding subscriptions, warrants, options, conversion privileges
or other rights or agreements obligating the Company to purchase or otherwise
acquire or issue any shares of capital stock of the Company (or shares reserved
for such purpose), (B) no preemptive rights contained in the Company’s
certificate of incorporation, as amended, the bylaws of the Company or contracts
to which the Company is a party or rights of first refusal with respect to the
issuance of additional shares of capital stock of the Company, including without
limitation the Conversion Shares and the Warrant Shares, and (C) no commitments
or understandings (oral or written) of the Company to issue any shares,
warrants, options or other rights to acquire any equity securities of the
Company. To the Company’s knowledge, except as set forth in Schedule 3.1(b),
none of the shares of Common Stock are subject to any stockholders’ agreement,
voting trust agreement or similar arrangement or understanding. Except as set
forth in Schedule 3.1(b), the Company has no outstanding bonds, debentures,
notes or other obligations the holders of which have the right to vote (or which
are convertible into or exercisable for securities having the right to vote)
with the stockholders of the Company on any matter.

 

8

 

--------------------------------------------------------------------------------



(ii) With respect to each Subsidiary, except as set forth in Schedule 3.1(b),
(i) all the issued and outstanding shares of each Subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with applicable securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and (ii) there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of any Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations. Except as disclosed
in the SEC Documents or Schedule 3.1(b), the Company beneficially owns 100% of
the outstanding equity securities of each Subsidiary.

(c) Issuance of Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants.

(d) Private Offering. Neither the Company nor anyone acting on its behalf has
within the last 12 months issued, sold or offered any security of the Company
(including, without limitation, any Common Stock or warrants of similar tenor to
the Warrants) to any Person under circumstances that would cause the issuance
and sale of the Securities, as contemplated by this Agreement, to be subject to
the registration requirements of Section 5 of the Securities Act. The Company
agrees that neither the Company nor anyone acting on its behalf will offer the
Securities or any part thereof or any similar securities for issuance or sale
to, or solicit any offer to acquire any of the same from, anyone so as to make
the issuance and sale of the Securities subject to the registration requirements
of Section 5 of the Securities Act.

(e) Brokers and Finders’ Fees. No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.

(f) No Conflict; Required Filings and Consents.

(i) The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company do not, and the consummation by the Company
of the Contemplated Transactions will not, (A) conflict with or violate the
certificate of incorporation or the bylaws of the Company or its Subsidiaries,
(B) conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to the Company or its Subsidiaries or by which any property or
asset of the Company or its Subsidiaries is bound or affected, or (C) result in
any breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, result in the loss of a material
benefit under, or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a Lien on any property or asset of the Company or of
any of its Subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the

 

 

9

 

--------------------------------------------------------------------------------



Company or any of its Subsidiaries is a party or by which the Company or of any
of its Subsidiaries is bound or affected (the “Material Agreements”).

(ii) The execution and delivery of this Agreement and the other Transaction
Documents by the Company do not, and the performance of this Agreement and the
other Transaction Documents and the consummation by the Company of the
Contemplated Transactions will not, require, on the part or in respect of the
Company, any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Body (as hereinafter defined) except for the
filing of a Form D with the SEC and applicable requirements, if any, of the
Exchange Act or any state securities or “blue sky” laws (collectively, “Blue Sky
Laws”), and any approval required by applicable rules of the markets in which
the Company’s securities are traded. For purposes of this Agreement,
“Governmental Body” shall mean any: (A) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(B) federal, state, local, municipal, foreign or other government; or (C)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).

(g) Compliance. Except as set forth in the SEC Documents or in Schedule 3.1(g),
neither the Company nor any Subsidiary is in conflict with, or in default or
violation of (A) any law, rule, regulation, order, judgment or decree applicable
to the Company or such Subsidiary or by which any property or asset of the
Company or such Subsidiary is bound or affected (“Legal Requirement”), or (B)
any Material Agreement, in each case except for any such conflicts, defaults or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any written
notice or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement, except
any such violations or failures that would not, individually or in the
aggregate, have a Material Adverse Effect.

(h) SEC Documents; Financial Statements.

(i) The information contained in the following documents, did not, as of the
date of the applicable document, include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, as of their respective filing dates or, if amended,
as so amended (the following documents, collectively, the “SEC Documents”),
provided that the representation in this sentence shall not apply to any
misstatement or omission in any SEC Document filed prior to the date of this
Agreement which was superseded by a subsequent SEC Document filed prior to the
date of this Agreement: (A) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2006, and (B) the Company’s Quarterly Report on Form
10-Q for the quarter ended March 31, 2007; (C) the Company’s definitive Proxy
Statement with respect to its 2007 Annual Meeting of Stockholders, filed with
the Commission on April 13, 2007; and (iv) the Company’s Current Reports on Form
8-K filed February 16, 2007, March 1, 2007, March 7, 2007, April 19, 2007 and
April 26, 2007.

 

 

10

 

--------------------------------------------------------------------------------



(ii) In addition, as of the date of this Agreement, the Disclosure Schedules,
when read together with the SEC Documents and the information, qualifications
and exceptions contained in this Agreement, do not include any untrue statement
of a material fact.

(iii) The Company has filed all forms, reports and documents required to be
filed by it with the SEC for the 12 months preceding the date of this Agreement,
including without limitation the SEC Documents. As of their respective dates,
the SEC Documents filed prior to the date hereof complied as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act, and the rules and regulations thereunder.

(iv) The Company’s Annual Report on Form 10-K for the year ended December 31,
2006, includes consolidated balance sheets as of December 31, 2005 and 2006 and
consolidated statements of income and cash flows for the one year periods then
ended (collectively, the “Financial Statements”).

(v) The Financial Statements (including the related notes and schedules thereto)
have been prepared in accordance with generally accepted accounting principles
in the United States, applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such Financial Statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, subject to normal year-end audit adjustments.
The Financial Statements (including the related notes and schedules thereto)
fairly present in all material respects the consolidated financial position, the
results of operations, retained earnings or cash flows, as the case may be, of
the Company for the periods set forth therein (subject, in the case of unaudited
statements, to normal year-end audit adjustments that would not be material in
amount or effect), in each case in accordance with GAAP, consistently applied
during the periods involved, except as may be noted therein.

(i) Litigation. Except as set forth in the SEC Documents or in Schedule 3.1(i),
there are no claims, actions, suits, investigations, inquiries or proceedings
(each, an “Action”) pending against the Company or any of its Subsidiaries or,
to the knowledge of the Company, threatened against the Company or any of its
Subsidiaries, at law or in equity, or before or by any court, tribunal,
arbitrator, mediator or any federal or state commission, board, bureau, agency
or instrumentality, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Except as set forth in the SEC
Documents or in Schedule 3.1(i), neither the Company nor any of its Subsidiaries
is a party to or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(j) Absence of Certain Changes. Except as specifically contemplated by this
Agreement or as set forth in Schedule 3.1(j) or in the SEC Documents, since
December 31, 2006, there has not been (a) any Material Adverse Effect; (b) any
dividends or other distribution of assets to stockholders of the Company; (c)
any acquisition (by merger, consolidation, acquisition of stock and/or assets or
otherwise) of any Person by the Company; or (d) any transactions, other than in
the ordinary course of business, consistent in all material respects with past
practices, with any of its officers, directors or principal stockholders or any
of their respective Affiliates.

 

11

 

--------------------------------------------------------------------------------



(k) Intellectual Property.

(i) The Company and its Subsidiaries own, or have the right to use, sell or
license all intellectual property reasonably required for the conduct of their
respective businesses as presently conducted (collectively, the “Company IP”)
except for any failure to own or have the right to use, sell or license the
Company IP that would not have a Material Adverse Effect.

(ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not constitute a
breach of any instrument or agreement governing any Company IP, will not cause
the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company IP or impair the right of Company and its
Subsidiaries to use, sell or license any Company IP.

(iii) (A) None of the manufacture, marketing, license, sale and use of any
product currently licensed or sold by the Company or any of its Subsidiaries (x)
violates any license or agreement between the Company or any of its Subsidiaries
and any third party, (y) to the knowledge of the Company, infringes any patent
of any other party; or (z) to the knowledge of the Company, infringes any
copyright, trademark or trade secret of any other party, and (B) there is no
pending or, to the knowledge of the Company, threatened claim or litigation
contesting the validity, ownership or right to use, sell, license or dispose of
any Company IP.

(l) No Adverse Actions. Except as set forth in the SEC Documents or in Schedule
3.1(l), there is no existing, pending or, to the knowledge of the Company,
threatened termination, cancellation, limitation, modification or change in the
business relationship of the Company or any of its Subsidiaries, with any
supplier, customer or other Person except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(m) Corporate Documents. The Company’s certificate of incorporation and bylaws,
each as amended to date, which have been requested and previously provided to
the Purchasers are true, correct and complete and contain all amendments
thereto.

(n) Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(o) Transactions with Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract or other
arrangement providing for the furnishing of services to or by, proving for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or , to the Company’s
knowledge, any entity in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or

 

12

 

--------------------------------------------------------------------------------



partner, in each case in excess of $100,000, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company or the Subsidiaries, or (iii) for other
employee benefits, including stock option or restricted stock agreements under
any stock option plan of the Company.

(p) Sarbanes-Oxley; Internal Accounting Controls . The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the “
Evaluation Date “). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(q) Application of Takeover Protections . The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the Notes
and the Warrants and the Purchasers’ ownership thereof.

(r) No Other Representations. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

(s) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the

 

13

 

--------------------------------------------------------------------------------



Company, or “derivative” securities based on securities issued by the Company or
to hold the Notes and Warrants for any specified term. The Company further
understands and acknowledges that (a) one or more Purchasers may engage in
hedging activities at various times during the period that the Notes and
Warrants are outstanding and (b) such hedging activities (if any) could reduce
the value of the existing stockholders’ equity interests in the Company at and
after the time that the hedging activities are being conducted. The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

(t) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Documents, except where the
failure to possess such permits could not have or reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

(u) Title to Assets. Except as set forth in Schedule 3.1(u), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

(v) Disclosure. The Transaction Documents, and the exhibits and schedules
attached thereto, when taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made.

3.2 Representations and Warranties of the Purchasers.

Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

(a) Organization; Authority; Enforceability. Such Purchaser (other than
individuals) is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such

 

14

 

--------------------------------------------------------------------------------



Purchaser, enforceable against it in accordance with its terms, subject to laws
of general application relating to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and rules
of law governing specific performance, injunctive relief, or other equitable
remedies.

(b) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(c) No Public Sale or Distribution. Such Purchaser is (i) acquiring the Notes
and Warrants and (ii) upon conversion of the Notes or exercise of the Warrants
will acquire the Conversion Shares or Warrant Shares, as applicable, for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof; provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
Such Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

(d) Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(e) Residency. Such Purchaser is a resident of the jurisdiction set forth below
such Purchaser’s name on Schedule 1 attached hereto.

(f) Reliance on Exemptions. Such Purchaser understands that the Notes and
Warrants are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(g) Information. Such Purchaser and its advisors, if any, have been furnished
with all publicly available materials (or such materials have been made
available to such Purchaser) relating to the business, finances and operations
of the Company and such other publicly available materials relating to the offer
and sale of the Notes and Warrants as have been requested by such Purchaser,
including without limitation the Company’s Form 10-K for the period ended
December 31, 2006 and Form 10-Q for the period ended March 31, 2007. Each
Purchaser acknowledges that it has read and understands the risk factors set
forth in such Form 10-K and Form 10-Q and the Company’s Current Reports on Form
8-K filed February 16, 2007, March 1, 2007, March 7, 2007, April 19, 2007, April
26, 2007 and May 23, 2007. Neither such review nor any other due diligence
investigations conducted by such Purchaser or its advisors, if any, or its
representatives shall modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in the Transaction
Documents. Such

 

15

 

--------------------------------------------------------------------------------



Purchaser understands that its investment in the Notes and Warrants involves a
high degree of risk.

(h) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Notes and Warrants or
the fairness or suitability of the investment in the Notes and Warrants, nor
have such authorities passed upon or endorsed the merits of the offering of the
Notes and Warrants.

(i) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters, including investing in companies engaged in the
business in which the Company is engaged, so as to be capable of evaluating the
merits and risks of the prospective investment in the Notes and Warrants, and
has so evaluated the merits and risks of such investment. Such Purchaser is able
to bear the economic risk of an investment in the Notes and Warrants and, at the
present time, is able to afford a complete loss of such investment.

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of a Purchaser (who is an accredited investor and executes a customary
representation letter) or in connection with a pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably satisfactory to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act, provided,
however, that in the case of a transfer pursuant to Rule 144, no opinion shall
be required if the transferor provides the Company with a customary seller’s
representation letter, and if such sale is not pursuant to subsection (k) of
Rule 144, a customary broker’s representation letter and a Form 144. Any such
transferee that agrees in writing to be bound by the terms of this Agreement and
the Investor Rights Agreement shall have the rights of a Purchaser under this
Agreement and the Investor Rights Agreement. Except as required by federal
securities laws and the securities law of any state or other jurisdiction within
the United States, the Securities may be transferred, in whole or in part, by
any of the Purchasers at any time. The Company shall reissue certificates
evidencing the Securities upon surrender of certificates evidencing the
Securities being transferred in accordance with this Section 4.1(a).

 

16

 

--------------------------------------------------------------------------------



(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of one or more legends, as applicable, on any of the Securities
in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, SUCH COUNSEL AND THE SUBSTANCE OF SUCH OPINION
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. UNLESS PROHIBITED BY APPLICABLE
LAW, RULE OR REGULATION, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

and on any Note:

THIS SECURITY AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE
TERMS OF THE SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH BETWEEN THE AGENT OF
THE PAYEE AND SILICON VALLEY BANK.

The Company acknowledges and agrees that, unless prohibited by applicable law,
rule or regulation, a Purchaser may from time to time pledge pursuant to a bona
fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith; provided, however, that such Purchaser shall provide the
Company with such documentation as is reasonably requested by the Company to
ensure that the pledge is pursuant to a bona fide margin agreement with a
registered broker-dealer or a security interest in some or all of the Securities
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(c) Certificates evidencing the Conversion Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b)), (i)
following any sale of such Conversion Shares or Warrant Shares pursuant to Rule
144, or (ii) if such Conversion Shares or Warrant Shares are eligible for sale
under Rule 144(k) (and the holder of such Conversion Shares or Warrant Shares
has submitted a written request for removal of the legend indicating that the
holder has complied with the applicable provisions of Rule 144), or (iii) if

 

17

 

--------------------------------------------------------------------------------



such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission) (and the holder of such Conversion Shares or Warrant Shares has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144). The Company shall
cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly upon the occurrence of any of the events in clauses (i), (ii) or (iii)
above to effect the removal of the legend hereunder. The Company agrees that at
such time as such legend is no longer required under this Section 4.1(c), it
will, following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Conversion Shares or Warrant
Shares, as the case may be, issued with a restrictive legend, deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends; provided that the holder of
such Conversion Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

(d) Each Purchaser, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance on, and the
Purchaser’s agreement that, and each Purchaser hereby agrees that, the Purchaser
will not sell any Securities except pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

4.2 Furnishing of Information.

As long as any Purchaser owns Securities, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as any Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c), such information as is required for the Purchasers to sell the
Securities under Rule 144.

4.3 Integration.

The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Purchasers or that would be integrated with the offer
or sale of the Securities for purposes of the rules and regulations of any
Trading Market.

4.4 Publicity.

The Company shall, within four Business Days following the Closing Date, file a
Current Report on Form 8-K, disclosing the transactions contemplated hereby and
make such other filings and notices regarding the Contemplated Transactions in
the manner and time required by the Commission.

 

18

 

--------------------------------------------------------------------------------



4.5 Reservation of Common Stock.

As of the date hereof, the Company has reserved and the Company shall continue
to reserve and keep available at all times, free of preemptive rights, a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue the maximum number of Conversion Shares issuable upon
conversion of the Notes and Warrant Shares issuable upon exercise of the
Warrants.

4.6 Listing of Common Stock.

The Company hereby agrees that, from time to time, if the Company applies to
have the Common Stock traded on any Trading Market, it will include in such
application the Conversion Shares and the Warrant Shares, and will take such
other action as is necessary to cause the Conversion Shares and Warrant Shares
to be listed on such Trading Market as promptly as possible.

4.7 Director Designee. For as long as any of the Notes issued pursuant to this
Agreement remain outstanding, (a) BlueLine Partners, LLC shall have the right,
from time to time, to designate one individual, in its sole discretion, to serve
as a director of the Company (the “Purchaser Director Designee”), (b) the
Company shall use its best efforts to cause the Purchaser Director Designee to
be nominated and elected for service as director of the Company (the “Purchaser
Board Seat”) promptly following the Closing and at each meeting of the Company’s
stockholders held for the purpose of electing directors and (c) if at any time,
or from time to time, the Purchaser Board Seat is or becomes vacant for any
reason prior to the next annual meeting of stockholders, the Company shall use
its best efforts to cause such vacancy to be filled with a Purchaser Director
Designee. Notwithstanding any other provisions of the Transaction Documents, the
right of BlueLine Partners, LLC set forth in this Section 4.7 shall not be
transferable under any circumstances, whether by sale or assignment of Notes
hereunder or otherwise.

4.8 Right of Participation. Subject to the exceptions described below, the
Company will not conduct any equity financing (including debt with an equity
component) (“Future Offerings”) during the period beginning on the Closing Date
and ending two (2) year after the date of this Agreement unless it shall have
first delivered to each Purchaser, at least ten (10) business days prior to the
closing of such Future Offering, written notice describing the proposed Future
Offering, including the material terms and conditions thereof, and providing
each such Purchaser an option during the ten (10) day period following delivery
of such notice to purchase its pro rata share (based on the ratio that the
aggregate amount of Securities purchased by it hereunder bears to the aggregate
amount of Securities purchased by all such Purchasers hereunder) of an aggregate
of thirty percent (30%) of the securities being offered in the Future Offering
on the same terms as contemplated by such Future Offering (the limitations
referred to in this sentence and the preceding sentence are collectively
referred to as the “Participation Right”). Upon receipt of an affirmative
response from any such Purchaser(s) the Company and such Purchasers shall
proceed in good faith with the preparation of definitive transaction agreements.
In the event the material terms and conditions of a proposed Future Offering are
materially amended after delivery of the notice to such Purchasers concerning
the proposed Future Offering, the Company shall deliver a new notice to each
Purchaser describing the amended terms and conditions of the proposed Future
Offering and each such Purchaser

 

19

 

--------------------------------------------------------------------------------



thereafter shall have an option during the five (5) day period following
delivery of such new notice to purchase its pro rata share thirty percent (30%)
of the aggregate securities being offered on the same terms as contemplated by
such proposed Future Offering, as amended. The foregoing sentence shall apply to
successive material amendments to the material terms and conditions of any
proposed Future Offering. The Participation Right shall not apply to any
transaction involving issuances of securities as consideration for a merger,
consolidation or purchase of assets, or in connection with any strategic
partnership or joint venture (the primary purpose of which is not to raise
equity capital), or in connection with the disposition or acquisition of a
business, product or license by the Company, or any bank or lease financing
transaction. The Participation Right also shall not apply to the issuance of
securities upon exercise or conversion of the Company’s options, warrants or
other convertible securities outstanding as of the date hereof or to the grant
of additional options or warrants, or the issuance of additional securities,
under any Company stock option or restricted stock plan approved by the
stockholders of the Company. Notwithstanding anything in this Section 4.8 to the
contrary, in the event the Company’s Board of Directors decides, in good faith,
to enter into a transaction or relationship in which the Company issues shares
of Common Stock or other securities of the Company to a person or any entity
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company, the Company shall be permitted to
do so without any Participation Right hereunder.

4.9 Company Information. Until the earlier of: (i) the second anniversary of the
Closing Date and (ii) the date that the Notes are no longer outstanding, the
Company shall provide the following information to the Purchasers who hold
Notes:

(a) Prompt delivery of monthly unaudited income statements, balance sheets, and
sales pipeline updates;

(b) Prompt notice of the Company undertaking any debt obligations including
loans pursuant to the Silicon Agreement;

(c) Notice of any credit defaults under the Silicon Agreement, or under any
other credit facility, as applicable concurrently with the provision of any
notice thereof to Silicon Valley Bank or the applicable lender;

(d) Prompt notice, accompanied by copies of any new material developments under
any existing or material new partnerships and distribution relationships of the
Company; and

(e) Prompt delivery of a monthly schedule of the Company’s material customer
wins and losses.

4.10 Negative Covenants. Unless approved in writing by those Purchasers holding
a majority of the principal amount of the Notes then outstanding, the Company
(a) shall not declare or pay any dividend or distribution with respect to any
common stock of the Company, (b) shall not create and/or issue any classes of
preferred stock, and (c) shall not incur any secured indebtedness senior to the
Notes.

4.11 Additional Listing Application. The Company shall, promptly following the
Closing Date, file an Additional Listing Application with respect to the
Conversion Shares and

 

20

 

--------------------------------------------------------------------------------



Warrant Shares with the American Stock Exchange. The Purchasers agree to provide
reasonable cooperation with respect to providing any information regarding the
Purchasers as is necessary for the American Stock Exchange to process and
approve such Additional Listing Application.

4.12 Senior Debt. Notwithstanding any other provision of the Transaction
Documents, the Purchasers hereby acknowledge and consent as follows: (i) the
Company may continue to borrow under an accounts receivable formula based
revolving line of credit pursuant to the Silicon Agreement; and (ii) the Company
may replace the Silicon Agreement with another senior debt facility which shall
rank senior to the Notes, provided that such replacement senior debt facility is
an accounts receivable formula based revolving line of credit secured solely by
accounts receivable of the Company.

ARTICLE V

INDEMNIFICATION, TERMINATION AND DAMAGES

5.1 Survival of Representations.

Except as otherwise provided herein, the representations and warranties of the
Company and the Purchasers contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing Date and
shall continue in full force and effect for a period of two (2) years from the
Closing Date. The Company’s and the Purchasers’ warranties and representations
shall in no way be affected or diminished in any way by any investigation of (or
failure to investigate) the subject matter thereof made by or on behalf of the
Company or the Purchasers.

5.2 Indemnification.

(a) The Company agrees to indemnify and hold harmless the Purchasers, their
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
any of the Transaction Documents; (ii) any breach of warranty or representation
made by the Company in any of the Transaction Documents; and/or (iii) any and
all third party actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal fees and expenses) incident to any of
the foregoing.

(b) The Purchasers, severally and not jointly, agree to indemnify and hold
harmless the Company, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages, or expenses which are caused by or arise out of (A)
any breach or default in the performance by the Purchasers of any covenant or
agreement made by the Purchasers in any of the Transaction Documents; (B) any
breach of warranty or representation made by the Purchasers in any of the
Transaction Documents; and (C) any and all third party actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

5.3 Indemnity Procedure.

 

21

 

--------------------------------------------------------------------------------



A party or parties hereto agreeing to be responsible for or to indemnify against
any matter pursuant to this Agreement is referred to herein as the “Indemnifying
Party” and the other party or parties claiming indemnity is referred to as the
“Indemnified Party”. An Indemnified Party under this Agreement shall, with
respect to claims asserted against such party by any third party, give written
notice to the Indemnifying Party of any liability which might give rise to a
claim for indemnity under this Agreement within sixty (60) Business Days of the
receipt of any written claim from any such third party, but not later than
twenty (20) days prior to the date any answer or responsive pleading is due, and
with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.

The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld or delayed),
shall be solely responsible for the expenses of such defense and shall be bound
by the results of its defense or settlement of the claim. The Indemnifying Party
shall not settle any such claim without prior notice to and consultation with
the Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed). So long as the Indemnifying Party is
diligently contesting any such claim in good faith, the Indemnified Party may
pay or settle such claim only at its own expense and the Indemnifying Party will
not be responsible for the fees of separate legal counsel to the Indemnified
Party, unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of counsel to the Indemnified Party, due to conflicts of
interest or otherwise. If the Indemnifying Party does not make such election, or
having made such election does not, in the reasonable opinion of the Indemnified
Party proceed diligently to defend such claim, then the Indemnified Party may
(after written notice to the Indemnifying Party), at the expense of the
Indemnifying Party, elect to take over the defense of and proceed to handle such
claim in its discretion and the Indemnifying Party shall be bound by any defense
or settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim. The parties agree to cooperate in defending such
third party claims and the Indemnified Party shall provide such cooperation and
such access to its books, records and properties (subject to the execution of
appropriate non-disclosure agreements) as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.

With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to

 

22

 

--------------------------------------------------------------------------------



execute the judgment; (ii) the entry of an unappealable judgment or final
appellate decision against the Indemnified Party; or (iii) a settlement of the
claim. Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses.

The Company shall be responsible for the payment of the Purchasers’ reasonable
and documented legal fees and other third-party expenses relating to the
preparation, negotiation and execution of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated herein up to an
aggregate cap of $15,000.

6.2 Entire Agreement.

The Transaction Documents, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

6.3 Notices.

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 5:00 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

If to the Purchasers, at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Company, addressed to:

AXS-One Inc.

301 Route 17 North

Rutherford, New Jersey 07070

Attention: Chief Financial Officer

Facsimile No.: (201) 935-5230

 

 

23

 

--------------------------------------------------------------------------------



or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:

Wiggin and Dana LLP

400 Atlantic Street

Stamford, Connecticut 06901

Attention: Michael Grundei

Facsimile No.: (203) 363-7676

Copies of notices to any Purchaser shall be sent to the addresses, if any,
listed on Schedule 1 attached hereto.

6.4 Amendments; Waivers.

No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.5 Construction.

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

6.6 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser. Any Purchaser may assign any or all of its rights
under this Agreement to any Person, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the Purchasers.

6.7 No Third-Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Article V.

 

24

 

--------------------------------------------------------------------------------



6.8 Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

6.9 Jurisdiction; Venue; Service of Process.

This Agreement shall be subject to the exclusive jurisdiction of the Federal
District Court, Southern District of New York and if such court does not have
proper jurisdiction, the State Courts of New York County, New York. The parties
to this Agreement agree that any breach of any term or condition of this
Agreement shall be deemed to be a breach occurring in the State of New York by
virtue of a failure to perform an act required to be performed in the State of
New York and irrevocably and expressly agree to submit to the jurisdiction of
the Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York for
the purpose of resolving any disputes among the parties relating to this
Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in New York County, New York, and further
irrevocably waive any claim that any suit, action or proceeding brought in
Federal District Court, Southern District of New York and if such court does not
have proper jurisdiction, the State Courts of New York County, New York has been
brought in an inconvenient forum. Each of the parties hereto consents to process
being served in any such suit, action or proceeding, by mailing a copy thereof
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 6.9 shall affect or limit
any right to serve process in any other manner permitted by law.

6.10 Execution.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

6.11 Severability.

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

25

 

--------------------------------------------------------------------------------



6.12 Replacement of Securities.

If any certificate or instrument evidencing any of the Securities is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested by the Company.

6.13 Remedies.

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, each of the Purchasers and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

6.14 Payment Set Aside.

To the extent that the Company makes a payment or payments to any Purchaser
pursuant to any Transaction Document or a Purchaser enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall, to the extent
permissible under applicable law, be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

6.15 Independent Nature of Purchasers’ Obligations and Rights.

The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Except
to the extent otherwise specifically provided in the Transaction Documents, each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

 

26

 

--------------------------------------------------------------------------------



6.16 Waiver of Trial by Jury.

THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.17 Further Assurances.

Each party agrees to cooperate fully with the other parties and to execute such
further instruments, documents and agreements and to give such further written
assurances as may be reasonably requested by any other party to better evidence
and reflect the transactions described herein and contemplated hereby and to
carry into effect the intents and purposes of this Agreement, and further agrees
to take promptly, or cause to be taken, all actions, and to do promptly, or
cause to be done, all things necessary, proper or advisable under applicable law
to consummate and make effective the transactions contemplated hereby, to obtain
all necessary waivers, consents and approvals, to effect all necessary
registrations and filings, and to remove any injunctions or other impediments or
delays, legal or otherwise, in order to consummate and make effective the
transactions contemplated by this Agreement for the purpose of securing to the
parties hereto the benefits contemplated by this Agreement.

6.18 Like Treatment.

Neither the Company nor any of its Affiliates shall, directly or indirectly, pay
or cause to be paid any consideration (immediate or contingent), whether by way
of interest, fee, payment for redemption, conversion or exercise of the
Securities, or otherwise, to any Purchaser or holder of Securities, for or as an
inducement to, or in connection with the solicitation of, any consent, waiver or
amendment to any terms or provisions of this Agreement or the other Transaction
Documents, unless such consideration is offered to all Purchasers or holders of
Securities bound by such consent, waiver or amendment. The Company shall not,
directly or indirectly, redeem any Securities unless such offer of redemption is
made pro rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.

[Signature pages follow.]

 

 

27

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

COMPANY:

 

 


AXS-ONE INC.



 

By: 


/s/ William P. Lyons

 

 

Name: 

William P. Lyons

 

 

Title:

CEO

 

 

28

 

--------------------------------------------------------------------------------



 

 

 

PURCHASERS:

 

 


Print Exact Name:

 



 


By: 

/s/

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

Email:

 

 

 

SSN/EIN:

 

 

 

Amount of Investment:$

 

[Omnibus AXS-One Inc. Convertible Note and Warrant Purchase Agreement Signature
Page]

 

 

29

 

--------------------------------------------------------------------------------



Schedule 1

to Convertible Note and Warrant Purchase Agreement

Purchasers, Principal Amount of Notes and Warrants

 

Name, Address and Fax Number of Purchaser

 

Aggregate Principal Amount of Notes Purchased (consisting of an equal amount of
Series A Notes and Series B Notes)

 

Common Stock Underlying Warrants

 

Purchase Price

BlueLine Capital Partners, LP
4115 Blackhawk Plaza Circle, Suite 100
Danville, CA 94596
Attn: Scott Shuda
(925) 988-0287 (fax)

 

$2,500,000

 

1,000,000

 

$2,500,000

BlueLine Capital Partners II, LP
4115 Blackhawk Plaza Circle, Suite 100
Danville, CA 94596
Attn: Scott Shuda
(925) 988-0287 (fax)

 

$500,000

 

200,000

 

$500,000

Jurika Family Trust U/A 3/17/1989
c/o Jurika, Mills & Keifer LLC
2101 Webster Street, Suite 1550
Oakland, CA 94612
Attn: William Jurika
(510) 625-0171 (fax)

 

$2,000,000

 

800,000

 

$2,000,000

Totals:

 

$5,000,000

 

2,000,000

 

$5,000,000

 

 

--------------------------------------------------------------------------------